DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and an affidavit by Mr. Robert Koplin on 04/06/2022.  

Response to Arguments
Applicant's arguments in the Response and the Affidavit filed on 04/06/2022 have been fully considered but they are not persuasive. 

Applicant argues: 
In the field of hygiene products, a film-film laminate as obtained by the present invention
is not functionally equivalent to a nonwoven-film laminate as described in Bormann '147. A
nonwoven-film laminate is a self-supporting laminate which can be used as it is, e.g., as
backsheet in diapers. A nonwoven-film laminate provides the desired textile haptics and, mainly
due to the nonwoven, also the required mechanical stability. In contrast, a film-film laminate
provides a liquid barrier but does not provide the required mechanical stability for a hygiene
film. Therefore, a film-film laminate commonly constitutes an intermediary product which is
further processed by e.g., laminating with a nonwoven to produce a backsheet for a hygiene. In the field of hygiene products, a film-film laminate as obtained by the present invention
is not functionally equivalent to a nonwoven-film laminate as described in Bormann '147. A
nonwoven-film laminate is a self-supporting laminate which can be used as it is, e.g., as
backsheet in diapers. A nonwoven-film laminate provides the desired textile haptics and, mainly
due to the nonwoven, also the required mechanical stability. In contrast, a film-film laminate
provides a liquid barrier but does not provide the required mechanical stability for a hygiene
film. Therefore, a film-film laminate commonly constitutes an intermediary product which is
further processed by e.g., laminating with a nonwoven to produce a backsheet for a hygiene. 

	While Examiner concurs a film-film laminate and a nonwoven-film laminate in the field of hygiene products have different applications and advantages, Examiner respectfully disagrees that the present invention is limited to a process of manufacturing a film-film laminate. The claims as presented fail to limit the laminate produced to comprise of only two films. 

	In addition, Applicant discloses the multi-layered films according to the invention may be processed to produce nonwoven-film laminates [0088], [0098]. Therefore, Bormann in view of Bormann ‘147 and the present application teach functionally equivalent nonwoven-film laminates for use in the field of hygiene products.


Applicant argues: 
	“Bormann '147 is directed to the production of nonwoven-film laminates, so that a good
bond between the non woven and the film is achieved without impairing the properties of the film
and nonwoven used, and without using an adhesive. Bormann '147 states: "Surprisingly, the
molten polymer of the film adheres to the non-molten nonwoven web. This composite is fixed in
the subsequent cooled nip." (column 2, lines 52-54). To achieve its goal, Bormann '147 jointly
heats a film web and a nonwoven web to a temperature above the crystallite melting point of the
thermoplastic polymer ( of the film web) and below the melting point of the non woven web, so
that the film web is in a molten state. When Bormann '147 states that not only nonwovens can be
laminated with films, "but also any conceivable combination", including "film-film" (column 3,
lines 46-48), this means that one film is adhered to another film by using the process of
Bormann '147. Thus, the skilled person would use a first starting film of thermoplastic polymer
and a second starting film, wherein the second starting film has a melting point in excess of the
crystallite melting point of the polymer of the first starting film. The two starting film webs
would be heated to a temperature that is above the crystallite melting point of the first starting
film and below the melting point of the second film. The process of Bormann '14 7 would be
different to the process of the present invention, wherein each starting film is heated to the partly
molten state, and consequently Bormann '147 would result in a different film-film laminate. See
the Declaration, section 9.” 
	
Bormann ‘147 discusses the number of webs to be laminated is not limited, as it is not only possible to laminate nonwovens with films, but also any conceivable combination (e.g. nonwoven-nonwoven; nonwoven-film-nonwoven; film-film; etc.) (Col 3, Ln 43-48). 

Examiner respectfully notes the claims are unpatentable over Bormann in view of Bormann ‘147, with one of ordinary skill in the art utilizing the process of Bormann as the base process. Bormann ‘147 provides motivation for modifying the combination of nonwoven and film layers. One of ordinary skill in the art utilizing the process of Bormann would have been motivated to substitute a nonwoven-film laminate of Bormann with a nonwoven-film laminate comprising two film webs as taught by Bormann ‘147, a functionally equivalent non-woven film laminate. 

One of ordinary skill in the art would not be required to incorporate the film of Bormann ‘147 to the laminate of Bormann nor incorporate the process of producing the film of Bormann ‘147 to the process of Bormann, as Bormann ‘147 merely provides motivation to duplicate the existing film of Bormann to produce a nonwoven-film laminate comprising two films. Given that the second film is a duplicated film of the film taught in Bormann, one of ordinary skill in the art would have been motivated to apply the existing process parameters for forming the duplicated film (e.g., the composition of the film, the heating temperature, etc.). 

Applicant argues:

	“First, Applicant submits that Bormann '484 teaches away from using multiple layers as the object of Bormann '484 is to produce a film which is as thin as possible. This is described in paragraph [0006] of Bormann '484, which states that "it is the object of the invention to produce even thinner films than are obtainable, for example, according to EP-A-1 716 830, in order to save on raw materials, and which can be further processed into hygiene products". MPEP 2143.01 (V) states that "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In order to achieve films which are as thin as possible, one would naturally start with a film which is as thin as possible, and would not be motivated to increase the thickness of the film by adding multiple layers together. See the Declaration, section 7. As such, Bormann '484 teaches away from the use of multiple starting films added together, and there is no suggestion or motivation to make modification proposed by the Examiner.” 

	Examiner respectfully disagrees. While Bormann may desire to produce a thin film, Bormann does not teach away from utilizing multiple layers. On the contrary, Bormann teaches “the starting film web may consist of one or a plurality of layers, it may also be mono- and/or co-extruded, there being no limitation with regard to the number of layers used” [0034]. 

Furthermore, the prior art’s mere disclosure of thin films does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2143.01). Additionally, nothing in Bormann teaches the proposed modification of a duplicated film would have resulted in an laminate with undesirable properties. 
	


Applicant argues: 
“Second, the present invention discloses unexpected benefits not suggested or disclosed by
Bormann '484.
The present invention seeks to solve the problem that more holes or defects become
present as films get thin, especially after stretching. Specifically, defects in films can be caused
by the raw materials used, because raw materials of lower quality can lead to problems at the die
of the extruder, and this effect is enhanced the thinner the film is (the thinner the film is, the
lower is the melt stability). The probability for defects increases when the film becomes thinner
and thinner. When stretching a film, the risk for defects also increases and small defects are
enlarged (in line with the stretching ratio), respectively. See the introduction, specifically
paragraphs [0013] and [0015], as well as the Declaration, section 10.
Paragraphs [0102]-[0106] of the present application discuss the comparison of a single layer
starting film and the double-layer film of the instant invention. The single-layer starting film had a basis weight of 10.4 g/m2, which corresponds to a film thickness of 11 μm. In contrast, the dual-layer film of the present invention had a smaller final post-stretched basis weight of 10.0 g/m2. Despite being both stretched and thinner, the two-layer film had 95% less holes than the single-layer starting film. In addition, the two-layer film has physical properties comparable or even better than the single-layer starting film. See paragraph [0106]. As confirmed by Declarant Robert Koplin, these results are unexpected and would not have been obvious to one of ordinary skill in the art. See the Declaration, section 10. This is especially true in light of the disclosure of Bormann '484, who, as discussed above, discloses the use of only a single-layer film as a means of producing a film as thin as possible. One of ordinary skill in the art would not have expected that adding an additional layer (which increases the film thickness) would lead to a film which could be stretched thinner than the original single-layer film and also have enhanced properties such as reduced holes and defects. As such, the instant invention is non-obvious over Bormann '484.”

	
A mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). Therefore, merely duplicating the film web in the process of Bormann, without any new or unexpected result, is obvious to one of ordinary skill in the art. 
	Examiner invites Applicant to provide evidence to support arguments regarding unexpected results (MPEP 716.02). A mere statement citing the two-layered film web had 95% less holes than the single-layered starting web do not provide evidence exhibiting unexpected results. 

	However, a mere reduction in holes formed in a two-layered film compared to a single-layered film is not a new or unexpected result. One of ordinary skill in the art would have recognized that increasing the number of layers would increase the film thickness, increasing the mechanical strength of the film and reducing the chance for holes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann (PG-PUB 2014/0248484) in view of  Bormann ‘147 (WO2006/024394, US 7,947,147 relied upon for English Translation). 
Regarding claim 1, Bormann teaches a process for producing a multi-layered film web from a starting film web of thermoplastic polymer material, the starting film web comprising at least one low-melting polymer component and at least one high-melting polymer component [0018], the process comprising the following steps (Figure 1 and [0008]):
 producing a film web produced by blown film extrusion, cast extrusion or a combination of blown film extrusion and cast extrusion [0033]-[0034], 
passing the at least the film webs up to their partly molten state, in which in the starting film web, the at least one low-melting polymer component exists in the molten liquid state, and the at least one high-melting polymer component does not exist in the molten liquid state [0015], jointly over at least one heating roller ([0037] and [0044]), and 
passing the multi-layered, partly molten film web through a cooled roller nip ([0042], [0044], and Figure 1).
		
Bormann teaches if apart from the first roller, the second roller as well is designed as a heating roller, that, in addition, a non-woven fabric web may jointly be passed over this second heating roller and be passed jointly with the film web through the cooled roller nip, such that a non-woven fabric-film laminate is obtained [0010]. 
Bormann teaches the film webs and laminates produced are for use in the hygiene and medical sector [0012]. 

Bormann does not explicitly teach utilizing two starting film webs. 

Bormann cites WO2006/024394 (US 7,947,147 relied upon for English Translation relied upon and hereinafter referred to as Bormann ‘147) for discussion on a manufacture of laminates of film and non-woven laminates [0004]. 
Bormann ‘147 discusses the number of webs to be laminated is not limited; however, the necessary heating of the webs, for example through a heating cylinder, must be ensured before said webs reach the cooled nip. It is not only possible to laminate nonwovens with films, but also any conceivable combination (e.g. nonwoven-nonwoven; nonwoven-film-nonwoven; film-film; etc.) (Col 3, Ln 43-48).  Bormann teaches producing these laminates for use as personal hygiene articles (Col 1, Ln 1-12) and produced by a process of heating, stretching, and cooling (Figure 1). 
It would have been obvious to one of ordinary skill in the art to duplicate the film in the nonwoven-film laminate of Bormann to produce a nonwoven-film laminate of Bormann ‘147 comprising two film webs, a functionally equivalent laminate for use in the hygiene field as taught by Bormann ‘147. One of ordinary skill in the art would have been motivated to process the two starting film webs jointly over a heating roller and through a cooled roller nip. 
Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, merely duplicating the film web in the process of Bormann, without any new or unexpected result, is obvious to one of ordinary skill in the art. 

Regarding claim 2, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the at least two starting film webs are identical or different (Bormann, [0033]).  

Regarding claim 3, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the at least two starting film webs are two starting film webs produced by blown film extrusion (Bormann, [0033]) and the webs are formed from blow extruding a film tube, cutting open the tube in a longitudinal direction, and winding the films onto two rollers (Bormann, [0056]), wherein the films would inherently be fed into the heating roller separately or jointly to (Bormann, Figure 1). 

Regarding claim 4, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web comprises 15 to 85% by weight of low-melting polymer component and 85 to 15% by weight of high-melting polymer component, based on 100% by weight of low-melting and high-melting polymer components (Bormann, [0018]).  

Regarding claim 5, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web comprises at least one polyethylene as the low-melting 3ME1 27828229v.1National Stage of PCT/EP2017/056837Docket No.: 120559-00302Amendment dated September 7, 2018First Preliminary Amendment polymer component and at least one polypropylene as the high-melting polymer component (Bormann, [0018]). 

Regarding claim 6,  Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein each starting film web is heated to 5 to 20°C below the crystallite melting point of the at least one high-melting polymer component (Bormann [0018], [0030]). 
 
Regarding claim 7, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the rollers forming the cooled roller nip are driven at a higher velocity than the at least one heating roller (Bormann, [0040]).   

Regarding claim 8, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip at a stretching ratio of at least 1:1.2 (Bormann, [0038]-[0040]).

Regarding claim 9, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is subjected to cooling in the cooled roller nip to at least 10 to 30°C below the crystallite melting point of the at least one low-melting polymer component of each starting film web (Bormann, [0032]).  

Regarding claim 10, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the starting film webs contain filler, in an amount of 10% to 90% by weight, each based on 100% by weight of the starting film web (Bormann, [0031]).  

Regarding claim 12, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein at least one starting film web is, in the course of its production, stretched in the machine or transverse direction or in the machine and transverse direction (Bormann, [0038]).

Regarding claim 16, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip, at a stretching ratio of at least 1:1.5 (Bormann, [0038]-[0039]).
  
Regarding claim 17, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the multi-layered film web is stretched between the at least one heating roller and the cooled roller nip, at a stretching ratio of at least 1.2 (Bormann, [0038]-[0038]).  

Regarding claim 18, Bormann in view of Bormann ‘147 teaches the process as applied to claim 1, wherein the starting film webs contain filler, in an amount of 20% to 80% by weight, each based on 100% by weight of the starting film web (Bormann, [0031]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann (PG-PUB 2014/0248484) in view of Bormann ‘147 (WO2006/024394, US 7,947,147 relied upon for English Translation), as applied to claim 1, with Abed (PG-PUB 2010/0062231) and Kaufman (PG-PUB 2010/0068484) applied as evidence only. 
Regarding claim 11, Bormann in view of Bormann ‘147 teaches the process as applied to claim 10, wherein the films are gas-permeable or breathable and pores may be formed during the stretching process [0031]. Bormann teaches using calcium carbonate as a filler [0031]. 
Bormann in view of Bormann ‘147 does not explicitly teach at least one starting film web is microporous.  
Abed teaches breathability can be imparted by selection of materials to make the film, by being porous, by having holes formed through the film, and so on. Breathability can alternatively be imparted during the production of the composite of this invention, such as by stretch activation. The films can be made from moisture permeable or moisture impermeable materials. Some films are made breathable by adding micropore developing filler particles to the film during the film forming process. A micropore developing filler is meant to include particulates and other forms of materials which can be added to a polymer and which will not chemically interfere with or adversely affect the extruded film made from the polymer but are able to be uniformly dispersed throughout the film [0022]. 
Kaufman teaches to allow the passage of vapor through the diaper and into the environment while holding liquid, a "breathable" outer cover is often employed that is formed from a nonwoven web laminated to a film, and the film contains a filler (e.g., calcium carbonate) that causes a series of micropores to develop in the film when stretched [0001].
One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the calcium carbonate in the film of Bormann would cause micropores in the film when stretched and fed into the heating roller, as evidenced by Abed and Kaufman. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewisef extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,221,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,221,166 B2 recites all limitations of the instant claim 1 except for “producing the at least two starting film webs by blown film extrusion, cast extrusion or a combination of blown film extrusion and cast extrusion.” 
Bormann ‘147 discusses the number of webs to be laminated is not limited; however, the necessary heating of the webs, for example through a heating cylinder, must be ensured before said webs reach the cooled nip. It is not only possible to laminate nonwovens with films, but also any conceivable combination ( e.g. nonwoven-nonwoven; nonwoven-film-nonwoven; film-film; etc.) (Col 3, Ln 43-48).  Bormann teaches producing these laminates for use as personal hygiene articles (Col 1, Ln 1-12) and produced by a process of heating, stretching, and cooling (Figure 1). 
It would have been obvious to one of ordinary skill in the art to duplicate the film in the nonwoven-film laminate of U.S. Patent No. 10,221,166 B2 to produce a nonwoven-film laminate comprising two film webs, a functionally equivalent laminate for use in the hygiene field as taught by Bormann ‘147. One of ordinary skill in the art would have been motivated to process the two starting film webs jointly over a heating roller and through a cooled roller nip, as suggested by Bormann ‘147.  
Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, merely duplicating the film web in the process of Bormann, without any new or unexpected result, is obvious to one of ordinary skill in the art. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,221,166 B2 in view of Bormann ‘147 (US 7,947,147), Abed (PG-PUB 2010/0062231) and Kaufman (PG-PUB 2010/0068484) applied as evidence only
The ‘166 patent in view of Bormann ‘147 does not explicitly teach at least one starting film web is microporous.  
Abed teaches breathability can be imparted by selection of materials to make the film, by being porous, by having holes formed through the film, and so on. Breathability can alternatively be imparted during the production of the composite of this invention, such as by stretch activation. The films can be made from moisture permeable or moisture impermeable materials. Some films are made breathable by adding micropore developing filler particles to the film during the film forming process. A micropore developing filler is meant to include particulates and other forms of materials which can be added to a polymer and which will not chemically interfere with or adversely affect the extruded film made from the polymer but are able to be uniformly dispersed throughout the film [0022]. 
Kaufman teaches to allow the passage of vapor through the diaper and into the environment while holding liquid, a "breathable" outer cover is often employed that is formed from a nonwoven wen laminated to a film, and the film contains a filler (e.g., calcium carbonate) that causes a series of micropores to develop in the film when stretched [0001].
One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the calcium carbonate in the film of U.S. Patent No. 10,221,166 B2 would cause micropores in the film when stretched and fed into the heating roller, as evidenced by Abed and Kaufman. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745